Citation Nr: 1411376	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  08-31 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for an anal condition manifested by rectal bleeding (claimed as hemorrhoids). 

2.  Entitlement to service connection for any acquired foot condition, including plantar fasciitis and pes planus. 

3.  Entitlement to a compensable initial rating for eczema.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to September 2003. 

This matter arises to the Board of Veterans' Appeals (Board) from a July 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, that denied service connection for hemorrhoids and bilateral pes planus and granted service connection for recurrent eczema, rated zero percent effective November 15, 2006. 

The Veteran testified at a videoconference hearing at the RO before the undersigned Acting Veterans Law Judge (AVLJ) in September 2010.  A transcript of the proceeding is of record. In March 2011, the Board remanded the case for development. 

The record before the Board consists of paper claims files and electronic files. 

In October 2013, the Veteran requested service connection for sleep apnea.  The Board does not have jurisdiction over this issue and may only refer it to the RO for appropriate action. 


FINDINGS OF FACT

1.  An enlistment examination report clearly notes that asymptomatic pes planus existed prior to entry into active military service in 1998.  

2.  The Service Treatment Reports (STRs) reflect that pes planus increased in severity during active service in 2001 when special shoes and inserts became necessary.
 
3.  In April 2011, a diagnosis of congenital pes planus was offered.  

4.  Uncontroverted medical evidence reflects that the increase in severity of congenital pes planus during active service was due to the natural progress of the disease.  

5.  Although the STRs show no complaint of, finding of, or treatment for hemorrhoids and/or rectal bleeding, there is no separation examination report nor is there a report of medical history questionnaire on which the Veteran or a medical examiner might have reported such conditions. 

6.  The Veteran has competently testified that rectal bleeding was first noticed during service and has progressively worsened since active service.

7.  The current hemorrhoid-related diagnosis is "Rectal cyst of small hemorrhoid w/ minimal episodic bleeding."  

8.  A VA examiner, after reviewing the record and examining the Veteran, could not dissociate the current hemorrhoidal cyst with symptoms that reportedly arose during active service.   

9.  The Veteran's service-connected eczema does not cover 20 to 40 percent of total or exposed body surface, and the Veteran does not use systemic therapy such as corticosteroids or other immunosuppressive drugs.



CONCLUSIONS OF LAW

1.  Pes planus, plantar fasciitis, or any other foot-related disorder, was not incurred in or aggravated by active military service.  U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013).

2.  It is at least as likely as not that hemorrhoids were incurred in active military service.  U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for an initial compensable schedular rating for eczema are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7816 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and VA must assist the claimant by making reasonable efforts to obtain all evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A VA notice letter must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits and the notice letter must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

VA's notice requirements that are set forth at 38 U.S.C.A. § 5103(a) and at 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, VA must notify the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

VA's duty to notify the claimant was satisfied by a letter sent to the claimant in February 2007.  The letter addresses the elements of service connection and also addresses disability ratings and effective dates.  The letter was sent prior to the initial July 2007 unfavorable decision by the RO.  

VA's duty to assist the Veteran in the development of the claim has also been met.  STRs and all pertinent VA records have been obtained and associated with the file.  VA scars examinations were conducted in 2007 and 2011.  38 C.F.R. § 3.159 (c).  

When VA provides a medical examination or medical opinion, VA must ensure that the examination report or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A July 2007 VA compensation examination report is not adequate because the examiner failed to review the claims file.  The examination reports of April 2011 are adequate because the examiners reviewed the pertinent medical history and considered the claimant's assertions.  Accordingly, these more recent examination reports remedy the previous error and fulfill VA's duty to assist with respect to obtaining a VA examination or opinion.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4) (i); also see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran was afforded a hearing before the undersigned AVLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the judge who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the AVLJ identified the issues to the claimant and asked specific questions directed at identifying whether the Veteran met the criteria for service connection.  Regarding his increased rating claim, the Veteran's representative requested another examination as the Veteran's symptoms had increased in severity.  The Veteran was afforded another examination.  Additionally, the Veteran volunteered his treatment history and symptoms during and since service.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran provided testimony relevant to those elements. A s such, the Board finds that there is no prejudice in deciding the claims at this time and no further action pursuant to Bryant is necessary. 

Therefore, the Board finds that the duties to notify and assist have been satisfied and will proceed to the merits of the issue on appeal


Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2013).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013) ("The clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").

Neither rectal bleeding or hemorrhoids or pes planus is a listed chronic disease at 38 U.S.C.A. § 1101 (3) or 38 C.F.R. § 3.309(a).  Therefore, while the medical evidence indicates that rectal bleeding, hemorrhoids, and pes planus are "chronic" in a medical sense, and there is evidence of continuity of symptomatology, because these diseases are not listed at 38 U.S.C.A. § 1101 (3) or 38 C.F.R. § 3.309(a), continuity of symptomatology cannot establish the necessary link or nexus between the current disease and active military service, as it could if this were a listed chronic disease.  
For that reason, the three-element service connection test must be satisfied in this case.  There must be: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed.Cir.2009). 
Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

Any Acquired Foot Condition, including Plantar Fasciitis and Pes Planus

The Veteran contends that bilateral pes planus, which is clearly noted on his May 1998 enlistment examination report, was aggravated during active service. 

The Veteran's May 1998 enlistment examination report's summary and defects and diagnoses box clearly notes, "Pes Planis 2 1/2 - asymptomatic - no orthotics and no problem running walking standing".  On an accompanying report of medical history questionnaire, the Veteran checked "no" to any history of foot trouble, " and no "to any history of arthritis, rheumatism or bursitis."

According to 38 U.S.C.A. § 1111, "For the purposes of section 1110 of this title, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  38 U.S.C.A. § 1111 (West 2002).  38 C.F.R. § 3.304(b) (2013) contains similar language; however, because these provisions apply only to it defects, infirmities, or disorders not noted at the time of the examination, acceptance, and enrollment, they are not applicable.  See Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. Cir. 1994).

38 U.S.C.A. § 1153 provides that a pre-existing injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service.  38 C.F.R. § 3.306 (a) adds that a pre-existing injury or disease will be considered to have been aggravated by military service where there is an increase in disability during such service, "unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  

An April 2001 STR shows that the Veteran was screened for proper running shoes.  There is a diagnosis of pes planus in this STR and a notation that because of flat foot, also called "over Pronator", a "Motion Control Shoe" was recommended.  A May 2001 STR reflects that the Veteran had re-sprained the right ankle and that along with further ankle treatment, the examiner noted that the Veteran's flat feet required "a shoe type of motion control."  The report also notes that arch supports were ordered. 

There is no separation examination report of record, nor is there a report of medical history questionnaire at exit.  Thus, it is unknown whether the Veteran had any further foot, heel, or hemorrhoid complaint at separation.  

In November 2006, the Veteran requested service connection for pes planus.  He stated that this began during active service.

A July 2007 VA joints examination report mentions that the Veteran stated that he used no special shoes or inserts, but that he had continued foot discomfort, worse on the right.  The examiner found that the feet exhibited only one abnormality, that of slight tenderness to palpation at the arches of both feet.  

In September 2010, the Veteran testified before the undersigned Veterans Law Judge that he ran a lot during active service and that in 2001, special running shoes, which he had to purchase, were recommended.  He testified that he ran so much that he wore out those shoes in about six months.  At the hearing, his representative urged the Board to find aggravation of a condition that was asymptomatic at entry.  

As noted in the Introduction, the Board remanded the case for development in March 2011. 

In April 2011, a VA examiner found mild forefoot and midfoot misalignment that was easily corrected by manipulation.  The examiner noted that X-rays showed no evidence of calcaneal spurs or pes planus, but did show incomplete fusion of the right os trigonum, likely a normal variant, and minimal osteoarthritis of the first metatarsophalangeal joints, bilaterally.  The diagnosis was congenital pes planus.  

Research performed at the Board reveals that the os trigonum is an extra (accessory) bone that sometimes develops behind the ankle bone (talus).  The presence of an os trigonum in one or both feet is congenital (present at birth).  It appears to be unrelated to any pertinent foot complaint.  

The April 2011 examining VA physician dissociated congenital pes planus from active service on the basis that pes planus pre-existed active service and, despite foot-related complaints during active service, was not permanently and chronically aggravated beyond the natural progression of the disease during active service.  The physician noted that plantar fasciitis was not shown at any time.  The physician also explained that any current foot problems arose after active service and likely arose because the Veteran gained over 100 pounds after active service and because his civilian job required him to wear steel-toed shoes that were ill-fitting. 

Concerning the recent diagnosis of congenital pes planus, VA regulations have more to say about congenital defects.  According to 38 C.F.R. § 4.57 (2013) (excerpt).

It is essential to make an initial distinction between bilateral flatfoot as a congenital or as an acquired condition.  The congenital condition, which depression of the arch, but no evidence of abnormal callosities, areas of pressure, strain, or demonstrable tenderness, is a congenital abnormality which is not compensable or pensionable.

Congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  This does not end the appeal, however, as VA's General Counsel (GC) has held that although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (56 Fed. Reg. 45711 (1990)). 

Because the Veteran's enlistment examination notes that pes planus was asymptomatic and caused no problem, and because the STRs clearly show that after over 2 1/2 years of active service this condition became symptomatic and required that special shoes and special arch supports be issued, the evidence clearly shows that the pre-existing pes planus increased in severity during active service; however, because a medical doctor has reported that the increase in severity of congenital pes planus during active service was due to the natural progress of the disease, and because no medical professional has controverted that opinion, after considering all the evidence of record, including the testimony, the preponderance of the evidence is against the claim.  

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. at 54.  The claim for service connection for any acquired foot condition, including plantar fasciitis and pes planus, must therefore be denied.  

Service Connection for an Anal Condition Manifested by Rectal Bleeding (Claimed as Hemorrhoids)

The STRs show no complaint of, finding of, or treatment for hemorrhoids and/or rectal bleeding; however, there is no separation examination report of record nor is there a report of medical history questionnaire on which the Veteran, or a medical examiner, might have reported such conditions. 

In November 2006, the Veteran requested service connection for hemorrhoids.  He stated that this began in 2002.  He submitted a letter from his spouse that corroborates the onset of hemorrhoids during active service.  

In his notice of disagreement, the Veteran reported that a private proctologist at The Queens Health Care Centers (hereinafter: Queens) had discovered a "fistula."  He submitted treatment reports from Queens.  

An October 2006 report from Queens reflects that an anal lesion with bloody drainage might be a furuncle, a fistula, or inflammatory bowel disease.  The report notes that the Veteran reported that anal bleeding began in 2002 and was progressively worsening.  The report also notes the presence of small external hemorrhoids.  

An October 2006 VA treatment record shows that the Veteran reported intermittent rectal bleeding since 2002 that had recently increased.  No external hemorrhoids were noted upon examination; however, there was a small mildly tender mass near the anus with scant serosanguous drainage.  The assessment was rectal bleeding with possible fistula-in-ano. 

The Veteran testified before the undersigned Veterans Law Judge in September 2010 that rectal bleeding was first noticed during service.  He testified that he did not seek treatment because he was embarrassed.  He testified that that anal bleeding has progressively worsened since active service.

The Board remanded the case for development in March 2011.  The Board requested: (1) a medical opinion addressing any relationship between any current anal condition and active service: (2) a search for missing private treatment records of a December 2006 appointment; and, (3) a search for a lay statement reportedly submitted by a service comrade.  

An April 2011 VA proctology compensation examination report contains a diagnosis of "Rectal cyst of small hemorrhoid w/ minimal episodic bleeding."  Concerning the likelihood that this began during active service, the physician stated, "I cannot resolve this issue without resort to mere speculation."  

The claims file reflects that the private treatment reports from Queen had earlier been submitted, whereas the Board had requested a search for "Kapolei Clinic" reports.  These appear to be the same reports.  No additional private medical reports were forthcoming.  The service comrade/lay witness statement was not located. 

The elements of service connection have been presented in this case.  There is: (1) medical or lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton, 557 F.3d at 1366. 

In Caluza, the Court also stressed that38 C.F.R. § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

In this case, the separation examination report and its accompanying report of medical history questionnaire are missing.  This raises reasonable doubt on any conclusion that would tend to dissociate hemorrhoids from active service.  

The Veteran, who was an artilleryman during his entire military service, testified credibly and competently that anal bleeding began during active service.  His spouse, as an eye witness, has corroborated that testimony.  This lay testimony is likely to be sufficient to grant service connection.  In Rowell v Principi, 4 Vet. App. 9, 19 (1993), the Court stressed, "Here, the Board must do more than simply point to an absence of medical evidence; it must offer some basis for finding the lay evidence insufficient to establish entitlement to benefits."  See also Cartright v. Derwinski, 2 Vet. App. 24 (1991) (lay evidence alone may be sufficient to place the evidence in equipoise and thus, under 38 U.S.C. § 5107(b) (formerly § 3007), establish entitlement to benefits).  

The recent VA examining physician, while not offering a favorable nexus opinion, has declined to offer an unfavorable nexus opinion on the basis of a lack of evidence.  In Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the Court stressed that where an examiner has stated that an opinion cannot be reached "without resort to mere speculation," such an opinion is "fraught with ambiguity," although it is a medical conclusion and is not inherently inadequate.  The Court has also found that the use of cautious language does not deplete a medical opinion of all probative value.  See Lee v. Brown, 10 Vet. App. 336, 339 (1997); Watai v. Brown, 9 Vet. App. 441, 444 (1996).  In the instant case, because the VA physician is cautiously unwilling to dissociate the current hemorrhoidal cyst with symptoms reported during active service, the Board will resolve any remaining doubt in favor of the Veteran and find that it is at least as likely as not that hemorrhoids arose during active service.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. at 54.  Service connection for hemorrhoids will therefore be granted.

Compensable Rating for Eczema

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court distinguished a claim for an increased rating from a claim arising from disagreement with the initial rating assigned after service connection was established.  The Court stressed that the difference between an original rating and an increased rating is important with respect to the evidence that may be used to determine whether the original rating was erroneous.  Id at page 126.  In its subsequent analysis of an initial rating, the Court considered medical and lay evidence of record at the time of the original service connection application and additional evidence submitted since then.  

The Court has held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Eczema has been rated noncompensably for the entire appeal period, by analogy, as psoriasis under Diagnostic Code 7816.  Under that code, if psoriasis covers an area of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, requires intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past twelve-month period, a 10 percent rating is warranted.  

A 30 percent rating is warranted for psoriasis where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  

Finally, a maximum rating of 60 percent is warranted where the condition covers an area of more than 40 percent of the entire body or where more than 40 percent of exposed areas affected, or; where constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past twelve-month period.  38 C.F.R. § 4.118, Diagnostic Code 7816 (2013).  

In November 2006, the Veteran reported that skin rashes fluctuated in severity, but were treated with topical creams.  He complained that the rashes itched and caused discoloration of his skin.  The examiner identified patches on the legs and feet.  The impression was eczema that affected less than 1 percent of total body area and less than 1 percent of exposed areas. 

An April 2011 VA dermatology compensation examination report reflects intermittent rashes on the back of the torso and a permanent rash on the left leg.  The Veteran used topical corticosteroid creams daily.  No other therapy was used.  The lesions itched and the Veteran scratched them such that his left lower leg showed scars from scratching.  The scars were disfiguring and pruritic, but otherwise were not painful and did not cause functional impairment.  While functional impairment was not shown, the Veteran did report that he wore Tyvek(r) suits at work and that these suits aggravated the rashes.  He worked at or near Pearl Harbor as a hazardous materials handler. 

The April 2011 VA examiner estimated that the rashes covered less than 1 percent of the total body area and was not in an exposed area.  A scar measured 0.5 inches in diameter.  Another measured 1.5 by 0.5-inches.  They were well healed, flesh colored, non-tender, slightly indurated, without adherence or causing any limitation of motion, inflexibility, inflammation, edema, or keloid formation.  The final diagnosis was eczema, transient, on back and lower left calf. 

Eczema has been manifested throughout the appeal period by skin coverage of less than 1 percent, but with pruritus (itching, constant), and small, superficial scars, not of the head, face, or neck.  Comparing these manifestations with the criteria of Diagnostic Code 7816, the Board finds that the criteria for compensable schedular rating are not more nearly approximated.  No other diagnostic code appears to be applicable.  

In regards to an increased evaluation based on use of systemic therapy such as corticosteroids or other immunosuppressive drugs, the Veteran does not take corticosteroids or immunosuppressive drugs to treat his service-connected eczema.  

In this case, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, 21 Vet. App. at 510.  

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. at 54.  The claim for a compensable schedular disability rating for eczema is therefore denied.  

Extra-schedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for her service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extra-schedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court has stressed that consideration of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir.2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id, at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.

Moreover, in Thun v Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Id, at 1368.

In this case, the established schedular criteria have not been shown or alleged to be inadequate to describe the severity and symptoms of the claimant's disability; the case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and, there is no evidence that an extra-schedular disability rating would be in the interest of justice.  In the absence of evidence of such factors, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  


ORDER

Service connection for pes planus, plantar fasciitis, or any other foot-related disorder, is denied. 

Entitlement to service connection for hemorrhoids is granted.

An initial compensable schedular rating for eczema is denied.



______________________________________________
LEONARD VECCHIOLLO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


